DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on May 4, 2022, which amends the independent claims 1 and 13, amends the dependent claims 12 and 22, and presents arguments, is hereby acknowledged. Claims 1-22 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments filed on May 4, 2022, have been fully considered.
	Applicant argues that by this response, the independent claims 1 and 13 are hereby amended to add a new limitation “registering the imaging device to a tracking subsystem having one or more cameras configured to detect navigation markers located on the imaging device, wherein the navigation markers are optical markers” in order to overcome the 35 U.S.C. §103 rejection.
Examiner replies that the amended claims with new limitation may overcome the cited portions of the prior arts. However, a newly found art, Crawford, etc. (US 20170281145 A1) teaches that registering the imaging device to a tracking subsystem having one or more cameras configured to detect navigation markers located on the imaging device, wherein the navigation markers are optical markers (See Crawford: Figs. 1 and 34, and [0051], “In some further embodiments, the surgical robot 15 can also be used with existing conventional guidance systems. Thus, alternative conventional guidance systems beyond those specifically disclosed herein are within the scope and spirit of the invention. For instance, a conventional optical tracking system 3417 for tracking the location of the surgical device, or a commercially available infrared optical tracking system 3417, such as Optotrak® (Optotrak® is a registered trademark of Northern Digital Inc. Northern Digital, Waterloo, Ontario, Canada), can be used to track the patient 18 movement and the robot's base 25 location and/or intermediate axis location, and used with the surgical robot system 1. In some embodiments in which the surgical robot system 1 comprises a conventional infrared optical tracking system 3417, the surgical robot system 1 can comprise conventional optical markers attached to selected locations on the end-effectuator 30 and/or the surgical instrument 35 that are configured to emit or reflect light. In some embodiments, the light emitted from and/or reflected by the markers can be read by cameras and/or optical sensors and the location of the object can be calculated through triangulation methods (such as stereo-photogrammetry)”; and Figs. 21A-D, and [1096], “In some embodiments, when the region of the plate with the radio-opaque markers 730 is scanned intra-operatively or prior to surgery (for example, using a CT scanner), the CT scan contains both the medical images of the patient's bony anatomy, and spherical representations of the radio-opaque markers 730. In some embodiments, software is used to determine the locations of the centers of the markers 730 relative to the trajectories defined by the surgeon on the medical images. Because the pixel spacing of the CT scan can be conveyed within encoded headers in DICOM images, or can be otherwise available to a tracking software (for example, the robotic guidance software 3406), it can, in some embodiments, be possible to register locations of the centers of the markers 730 in Cartesian coordinates (in millimeters, for example, or other length units). In some embodiments, it can be possible to register the Cartesian coordinates of the tip and tail of each trajectory in the same length units”). The remaining arguments of the applicant are mooted in view of the newly fund art.
Examiner respectfully further replies that the Applicant's arguments have been fully considered and a new ground of rejections have been made. Accordingly, new grounds of rejection are set forth below. Since the new grounds of rejection are necessitated by Applicant's amendments to the claims, the present action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shoham (US 20020038118 A1) in view of Mahfouz (US 20190133693 A1), further in view of Crawford, etc. (US 20170281145 A1).
Regarding claim 1, Shoham teaches that a method of determining the 3-dimensional position and orientation of an imaging arm of an imaging device for taking optimal images of a vertebral body (See Shoham: Fig. 5, and [0032], "FIG. 5 illustrates the registration system used to establish the position of the robot on the bone. Initially there is a pre-operative step 400. This step 400 consists of taking a three-dimensional scan 410 of the patient, such as a CT or MRI scan. A surgeon then performs pre-operative planning 420 on the three-dimensional scan. For example, if the procedure to be done is a fracture fixation, the surgeon will study the three- dimensional image and the condition of the bone, choose the proper implant from a database containing implants of all types and sizes based on the present application, and electronically position and insert the implant, the screw, or the like. This is known in the art, for example, as described in "Marching Cubes: a high resolution 3D surface reconstruction algorithm", W. E. Lorensen, H. E. Cline, Computer Graphics 21 (1987) 163-169 which is incorporated by reference. The parameters generated by the pre-operative planning 420 are stored in the control unit 10 for positioning the robot 30 during the actual surgical procedure"), the method comprising:
registering the imaging device to a tracking subsystem having one or more cameras configured to detect navigation markers located on the imaging device, wherein the navigation markers are optical markers;
receiving, from the imaging device, test images (See Shoham: Fig. 5, and [0034], "(See Shoham: Fig. 5, and [0034], "Next, the patient is brought into the operating room, a small incision is made according to standard surgical practice at the site where clamp 40 is to be attached, and the clamp is attached to the selected bone using handles as described above, step 462, FIG. 5. Handles 210 are then removed from the clamp 40. An image referencing plate 800 (FIG. 6) is attached to clamp 40, step 465, FIG. 5, by receiving holes that receive connector pins 200. The image referencing plate 800 (FIG. 6) has three referencing markers 810 on it that show up very clear and precise in the C-arm image. The distance and angle between the referencing markers 810 are known such that the C-arm image can be calibrated in a secondary calibration step, step 465, to accurately represent actual size of the image. At least two, but preferably three C-arm images are taken of the patient with the attached clamp 40 and image referencing plate 800. These C-arm images are taken from different angles, preferably 0, 45, and 90 degrees, step 470, FIG. 5") including:
a first x-ray image of the vertebral body (See Shoham: Fig. 5, and [0040], "In a further alternative according to the invention, intensity-based registration is achieved by comparing fluoroscopic images with simulated X-rays (digitally reconstructed radiographs, or DRR's) from an estimated position"; and [0034], "The distance and angle between the referencing markers 810 are known such that the C-arm image can be calibrated in a secondary calibration step, step 465, to accurately represent actual size of the image. At least two, but preferably three C- arm images are taken of the patient with the attached clamp 40 and image referencing plate 800. These C-arm images are taken from different angles, preferably 0, 45, and 90 degrees, step 470, FIG. 5"); and
a second x-ray image of the vertebral body at a different angle than the first x-ray image (See Shoham: Fig. 5, and [0034], "Next, the patient is brought into the operating room, a small incision is made according to standard surgical practice at the site where clamp 40 is to be attached, and the clamp is attached to the selected bone using handles as described above, step 462, FIG. 5. Handles 210 are then removed from the clamp 40. An image referencing plate 800 (FIG. 6) is attached to clamp 40, step 465, FIG. 5, by receiving holes that receive connector pins 200. The image referencing plate 800 (FIG. 6) has three referencing markers 810 on it that show up very clear and precise in the C-arm image. The distance and angle between the referencing markers 810 are known such that the C-arm image can be calibrated in a secondary calibration step, step 465, to accurately represent actual size of the image. At least two, but preferably three C-arm images are taken of the patient with the attached clamp 40 and image referencing plate 800. These C-arm images are taken from different angles, preferably 0, 45, and 90 degrees, step 470, FIG. 5");
identifying the vertebral body among a plurality of vertebral bodies contained in the test images (See Shoham: Fig. 2, and [0023], "FIG. 2 illustrates robot 30 according to one embodiment of the present invention attached with clamp 40 to vertebra 50. Robot 30 aligns sleeve 60 through which surgical tool 70 such as a screwdriver, drill bit, Kirschner wire (K-wire), or the like can be inserted and precisely aligned with a site requiring a surgical procedure and thus, the operation can be conducted percutaneously or in traditional open procedures");
retrieving a 3-dimensional model of the vertebral body from a storage device (See Shoham: Fig. 5, and [0038], "Preferably, the registration process uses two or more fluoroscopic images, as described in greater detail, for example, in Hamadeh, et al., "Towards automatic registration between CT and X-ray images: cooperation between 3D/2D registration and 2D edge detection", Medical robotics and computer assisted surgery, 1995, Wiley 39--46, and Hamadeh, et al., "Automated 3-Dimensional Computed Tomographic and Fluoroscopic Image Registration", Computer Aided Surgery, 1998, 3, which are incorporated herein by reference. According to this method, anatomical landmarks in the images are detected and matched manually. Based on this match, an approximated initial guess is computed, with ray intersections, which are 3D points in the registration environment, being matched with the model's landmarks. Then, the object's contour in the 2D image is registered with the model's surface. A likelihood estimator is used to remove outliers, or pixels not in the contour, from the sample point set. A signed distance function is defined to overcome any internal contours problems. The overall in-vitro accuracy of this method can be better than 2 mm");
aligning the retrieved 3-dimensional model against the test images (See Shoham: Fig. 5, and [0044], "After robot 30 is co-registered 500 and registered 600, its position is known relative to the patient's bone and therefore can move to align with the pre-operatively picked location such that the operation can virtually take place on the control unit. The user selects a pre-operatively planned location and task from step 420 by use of a joystick, mouse, touch screen, or the like, step 710. The Robot 30 responds and moves sleeve 60 into position, step 720, such that when the user inserts a surgical tool 70 through the opening in the sleeve 60 the surgical tool 70 will be precisely aligned with the location requiring the surgical procedure, step 730. The surgeon can then insert a selected surgical tool 70 and operate without opening the surgical site to see the placement of the surgical tool because the surgeon can verify the positioning of the surgical tool 70 on the control unit 10 and display 20. Thus operating percutaneously or in general open procedures, with a high degree of accuracy, low trauma, small incisions, low chance of infection, and minimal exposure to radiation. A further benefit of this system is that because the robot is miniature it can be freely attached to the bone of a patient and move with the body. Therefore, the robot system does not need a dynamic referencing device to maintain orientation with the body once it is registered. This creates a more precise and less complicated system that is versatile and user friendly as the surgeon can manipulate the patient into different surgical positions without disturbing the robot system");
determining a 3-dimensional position (See Shoham: Fig. 5, and [0041], "When the camera position guess and the actual position are very close, the original and reconstructed image are very similar. Pixel intensity information is used to define a measure of similarity between the datasets. The similarity measure can include intensity values, cross-correlation, histogram correlation, and mutual information. The algorithm proceeds in three steps. The input is a CT data set, intrinsic camera parameters, one or more fluoroscopic images and an initial camera position estimate for each image. In the first step, the algorithm generates one DRR for each given camera position. In the second step, a dissimilarity measure is computed between the real and reconstructed image. In the third step, new camera poses are computed that best reduce the dissimilarity between the images. The process is repeated until convergence is reached. The parametric space of camera positions in then searched incrementally from an initial configuration. The space is six-dimensional (three rotations and three translations). The advantages of this technique is that no segmentation is necessary. However, the search space is six-dimensional, and can contain may local minima") and orientation of the imaging arm for taking optimal A-P and lateral x-ray images based on the aligned 3-dimensional model.
However, Shoham fails to explicitly disclose that registering the imaging device to a tracking subsystem having one or more cameras configured to detect navigation markers located on the imaging device, wherein the navigation markers are optical markers; retrieving a 3-dimensional model of the vertebral body from a storage device; and determining a 3-dimensional position and orientation of the imaging arm for taking optimal A-P and lateral x-ray images based on the aligned 3-dimensional model.
However, Mahfouz teaches that retrieving a 3-dimensional model of the vertebral body from a storage device (See Mahfouz: Figs. 74-76, and [0157], "The basis for cartilage estimation may be a statistical model that contains a mean cartilage template and uses information from the segmented femur and tibia models to locally deform the mean cartilage template. The mean cartilage template may be the mean cartilage thickness calculated from a database of manually segmented cartilage models. Each thickness value has an index associated with it, corresponding to a point on the bone atlas, which is used to localize that value. When adding the mean template to a new bone model, each point on the bone may be warped outward along the normal direction a distance corresponding to the mean thickness from the template at that location. The mean cartilage template may be adjusted only when the femoral and tibial cartilage overlap. In this case the cartilage thickness may be reduced globally by a small factor and at areas of overlap by a larger factor. This process iterates until there are no areas of overlap"); and 
determining a 3-dimensional position and orientation of the imaging arm for taking optimal A-P and lateral x-ray images based on the aligned 3-dimensional model (See Mahfouz: Figs. 38-39, and [0182], "FIGS. 38 and 39 show two different views in AP and Judet with the image target, reference piece, and tracking device/sensor in position in respective radiographic images and the result of using these radiographic images to construct and register corresponding 3D virtual models. The assembly (e.g., image target, reference piece, and tracking device/sensor) may be mounted to a patient bone in a rigid manner. This mounting may be performed percutaneously or using intra-incision fixation. The reference piece may be designed to facilitate this fixation. In an alternate exemplary embodiment of a reference piece, this may entail having at least two holes designed to allow surgical pins to pass there through, with the pins being configured to lock to the reference piece using conventional methods, such as, without limitation, utilization of set screws or similar devices. Because it may be desirable to guide the placement of certain femoral components during a reconstructive surgical procedure, the assembly may also be rigidly fixed to the femur, as shown in FIG. 40. It should be understood that, in view of the foregoing disclosure, one skilled in the art will understand that the exemplary assembly or any components thereof may be mounted to one or more bones of a patient and potentially utilized to register and/or create 3D virtual models of a patient's bone(s) as part of a surgical procedure and, optionally, as part of a surgical navigation system to be used during a surgical procedure"; and Figs. 42-43, [0183], "The orientations of the tracking device/sensor (e.g., and IMU) and the patient anatomy may both be transformed to the radiographic image space and registered together. This process may entail a first 3D-to-2D registration step for registering the patient anatomy to the image plane. Then a second 3D-to- 2D registration step for aligning the reference assembly (image target, reference piece, and tracking device/sensor). Once the registration is completed, the relative location and orientation of the tracking device to the anatomy becomes known. At this point, the tracking device may be used to track the patient's bone segment. This step is outlined in FIGS. 42 and 43").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Shoham to have retrieving a 3-dimensional model of the vertebral body from a storage device; and determining a 3-dimensional position and orientation of the imaging arm for taking optimal A-P and lateral x-ray images based on the aligned 3-dimensional model as taught by Mahfouz in order to enable tracking motion of the body part in an effective and accurate manner (See Mahfouz: [0006], "It is a first aspect of the present invention to provide a method of tracking motion of a body part, the method comprising: (a) gathering motion data from a body part repositioned within a range of motion, the body part having mounted thereto a motion sensor; (b) gathering a plurality of radiographic images taken of the body part while the body part is in different positions within the range of motion, the plurality of radiographic images having the body part and the motion sensor within a field of view; and, (c) constructing a virtual three dimensional model of the body part from the plurality of radiographic images using a structure of the motion sensor identifiable within at least two of the plurality of radiographic images to calibrate the radiographic images”). Shoham teaches a method and system that may manipulate a surgical tool to surgical site with precise positioning during surgical procedure, and Mahfouz teaches a system and method that may gather motion data from a body part repositioned within a range of motion where a motion sensor is mounted non- rigidly to the body part to determine the position and orientation of the imaging device in order to capture images from different views, such as AP image and lateral images. Therefore, it is obvious to one of ordinary skill in the art to modify Shoham by Mahfouz to determine the position and orientation of the imaging device in order to capture AP and lateral images of the pelvis. The motivation to modify Shoham by Mahfouz is "Use of known technique to improve similar devices (methods, or products) in the same way".
However, Shoham, modified by Mahfouz, fails to explicitly disclose that registering the imaging device to a tracking subsystem having one or more cameras configured to detect navigation markers located on the imaging device, wherein the navigation markers are optical markers.
However, Crawford teaches that registering the imaging device to a tracking subsystem having one or more cameras configured to detect navigation markers located on the imaging device, wherein the navigation markers are optical markers (See Crawford: Figs. 1 and 34, and [0051], “In some further embodiments, the surgical robot 15 can also be used with existing conventional guidance systems. Thus, alternative conventional guidance systems beyond those specifically disclosed herein are within the scope and spirit of the invention. For instance, a conventional optical tracking system 3417 for tracking the location of the surgical device, or a commercially available infrared optical tracking system 3417, such as Optotrak® (Optotrak® is a registered trademark of Northern Digital Inc. Northern Digital, Waterloo, Ontario, Canada), can be used to track the patient 18 movement and the robot's base 25 location and/or intermediate axis location, and used with the surgical robot system 1. In some embodiments in which the surgical robot system 1 comprises a conventional infrared optical tracking system 3417, the surgical robot system 1 can comprise conventional optical markers attached to selected locations on the end-effectuator 30 and/or the surgical instrument 35 that are configured to emit or reflect light. In some embodiments, the light emitted from and/or reflected by the markers can be read by cameras and/or optical sensors and the location of the object can be calculated through triangulation methods (such as stereo-photogrammetry)”; and Figs. 21A-D, and [1096], “In some embodiments, when the region of the plate with the radio-opaque markers 730 is scanned intra-operatively or prior to surgery (for example, using a CT scanner), the CT scan contains both the medical images of the patient's bony anatomy, and spherical representations of the radio-opaque markers 730. In some embodiments, software is used to determine the locations of the centers of the markers 730 relative to the trajectories defined by the surgeon on the medical images. Because the pixel spacing of the CT scan can be conveyed within encoded headers in DICOM images, or can be otherwise available to a tracking software (for example, the robotic guidance software 3406), it can, in some embodiments, be possible to register locations of the centers of the markers 730 in Cartesian coordinates (in millimeters, for example, or other length units). In some embodiments, it can be possible to register the Cartesian coordinates of the tip and tail of each trajectory in the same length units”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Shoham to have registering the imaging device to a tracking subsystem having one or more cameras configured to detect navigation markers located on the imaging device, wherein the navigation markers are optical markers as taught by Crawford in order to improve accuracy and efficiency of reaching a targeted position during a minimally invasive surgery (See Crawford: Figs. 21A-D, and [0201], " In some applications, to establish the spatial relationship between the active 720 and radio-opaque markers 730, a conventional digitizing probe, such as a 6-marker probe, embedded with active markers 720 in a known relationship to the probe's tip (see for example FIG. 20C) can be used to point to each of the radio-opaque markers 730. In some embodiments, the probe can point to locations on two opposite surfaces of the spherical radio-opaque markers 730 while recording the position of the probe tip and the active markers 720 on the frame 700 simultaneously. Then, the average position of the two surface coordinates can be taken, corresponding to the center of the sphere. An image of the robot 15 used with this targeting fixture 690 is shown in FIG. 20D. For placement of conventional surgical screws, a biopsy, injection, or other procedures, in some embodiments, the robot 15 can work through the window formed by the frame 700. During a surgical procedure, in some embodiments, the working portal is kept on the interior of the frame 700 and the markers 720 on the exterior of the frame 700 can improve accuracy over a system where fiducials are mounted away from the area where surgery is being performed. Without wishing to be bound by theory, simulation, and/or modeling, it is believed that a reason for improved accuracy is that optimal accuracy of tracking markers 720 can be achieved if tracking markers 720 are placed around the perimeter of the frame 700 being tracked”). Shoham teaches a method and system that may manipulate a surgical tool to surgical site with precise positioning during surgical procedure; while Crawford teaches a system and method that may have a radio transmitter affixed to the distal end of the surgical tool inserted into the human body with markers to track the instrument needle. Therefore, it is obvious to one of ordinary skill in the art to modify Shoham by Crawford to have an optical marker to track the surgical tool. The motivation to modify Shoham by Crawford is "Use of known technique to improve similar devices (methods, or products) in the same way".
Regarding claim 2, Shoham, Mahfouz, and Crawford teach all the features with respect to claim 1 as outlined above. Further, Mahfouz teaches that the method of claim 1, wherein: the step of identifying includes identifying a plurality of vertebral bodies contained in the test images (See Mahfouz: Figs. 67-69, and [0131], "As depicted in FIGS. 67-69, one alternative to using statistical shape deformation may be to identify features on the image directly and use the so- called "And-Or Tree" for shape identification and deformation (see Hu, Wenze, and Song-Chun Zhu. "Learning 3d object templates by quantizing geometry and appearance spaces." IEEE transactions on pattern analysis and machine intelligence 37.6 (2015): 1190-1205, the disclosure of which is incorporated herein by reference. In the foregoing publication, the shape parameters for the bone anatomies are dictated by the structure of the AoT and the identification of those structures in the fluoroscopy frames");
for each identified vertebral body, repeating the steps of 3-dimensionally aligning and determining the 3-dimensional position and orientation of the imaging arm (See Mahfouz: Fig. 2, and [0105], "FIG. 2 outlines an exemplary workflow of an exemplary navigation configuration utilizing a real-time tracking system and 2D imaging. The navigation system configuration outlined may require pre-operative imaging for 3D surface creation of pelvis and/or femur from one or more radiographic images, which is performed in the Pre-operative Reconstruction module. Associated with the 3D models are anatomical landmarks, defining anatomical sizing and reference coordinate system(s). The 3D anatomical models may then be input into a pre­ operative surgical planning module, where the acetabular and/or femoral replacement components are virtually positioned. lntraoperatively, a first reference !MU/position sensor assembly (sensor, image target and reference piece), including radio opaque features distributed in a known orientation is attached to a patient pelvis or femur being navigated; a second IMU/position sensor is attached to the tool being tracked. A single 2D X-ray or fluoroscopic image may be acquired and adjusted to correct for any image distortion. Each intraoperative image contains at minimum the anatomy being navigated as well as a portion of the reference sensor assembly. Images are transmitted to a computer/tablet wirelessly or via some other suitable data transfer method. The navigation software module running on the computer uses inputs such as image(s), 3D anatomical model(s) and related information such as the surgical plan, implant templates, anatomical landmarks or any other data relevant to the procedure. The software may then perform a first 3D to 2D registration to align the 3D anatomy with the image. One way to accomplish this is first initializing the 3D to 2D registration process via landmark-based registration, where 3D anatomical landmarks on the 3D anatomy are registered to corresponding 2D landmarks on the image by adjusting the pose of the 3D bone so that the distance between the selected 2D landmarks on the image and the location of the 3D landmarks after projection onto the 2D image is minimized. A second registration step may be performed, where information from the image (detected edges, contours, regions, gradient, and/or texture information) is used to further adjust the 3D position and orientation of the 3D model so that a projection of the model onto the image plane is optimized based on a minimum error or maximum correlation between projection and image information. In one exemplary embodiment, the image information may be calculated by first detecting edges in the image, then performing a distance transformation on the edge map image. A cost function, used in the optimization step, may then calculate, by creating an off-screen projection of the 3D model at the current position and orientation (a "pose"), edge and gradient information from this image. A scoring function may then calculate as the sum of the pixel-wise product of the two images plus the sum of the absolute value of pixel-wise dot products between the two gradient directions (gradient directions of the acquired image and gradient directions of the projected image). The first reference sensor assembly may be registered to patient anatomy through registration of the radio-opaque features of the assembly with the 2D image. This registration allows merging of the patient preoperative coordinate frame with intraoperative imaging coordinate frame, and the tracking sensor coordinate frame. Upon completion of certain steps, real-time intraoperative guidance may be achieved by tracking instrumentation in reference to patient anatomy to achieve the desired surgical target. Additional X-ray or fluoroscopic image(s) may be taken upon placement of the trials and/or final implants to measure final implant placement, leg offset and leg length via yet another registration step of anatomy to images and components to images. In addition, a distance measuring device may be used to capture distance between reference and instrument sensors, which then may be utilized to capture relative translation between both sensors"). 
Regarding claim 3, Shoham, Mahfouz, and Crawford teach all the features with respect to claim 1 as outlined above. Further, Mahfouz teaches that the method of claim 1, wherein: the step of identifying includes segmenting the vertebral body in the test images (See Mahfouz: Fig. 17, and [0135], "Optimization may include determining the 3D model's shape and pose parameters from a sequence of monoplane fluoroscopic X-ray images, as shown in FIG. 17. Optimization may be based on a novel energy function, which combines the edge, region, homogeneity, and multi-body registration score to measure the similarity between the 3D model and the 2D X-ray image, as shown in Table 1. The hybrid energy function requires neither time-consuming DRR generation nor error-prone 2D segmentation"); and
the step of 3-dimensionally aligning includes 3-dimensionally aligning the retrieved 3- dimensional model against the segmented vertebral body (See Mahfouz: Fig. 81, and [0145], "When using automatic placement of the femoral stem using press fit, three contacts, and the calculated anatomical landmarks, as shown in FIG. 81, an implant sizing step may determine/estimate the appropriate implant size for pelvis and femoral components. The implant size may be chosen by aligning the implant to the femur by aligning the implant axis to the anatomic femur axis. The implant may then be rotated to align its neck axis with the femoral neck axis. The implant may then be translated to be in an anatomically proper position within the proximal femur. Thereafter, the system may move forward to an implant placement step").
Regarding claim 4, Shoham, Mahfouz, and Crawford teach all the features with respect to claim 1 as outlined above. Further, Mahfouz teaches that the method of claim 1, wherein the step of aligning includes scaling the size of the 3- dimensional model of the vertebral body to correspond to the identified vertebral body contained in the test images (See Mahfouz: Fig. 81, and [0146], "In an exemplary implant placement step for a press fit femoral stem, based on surgeon preferred surgical technique and previously calculated anatomical landmarks, the initial implant position may be determined/chosen for all relevant implanted components. A resection plane may be created to simulate the proximal femur osteotomy and the implant fit may be assessed. Fit assessment may be conducted by analyzing a contour of the implant and femur intramedullary canal. The contour may be created by intersecting the intramedullary canal with a plane normal to both anatomical axis and femoral neck axis, passing through the point of intersection of the anatomical axis and femur neck axis, producing a contour. When the implant and intramedullary canal contours are generated, only the implants with widths less than the intramedullary canal width at the same location are kept, resulting in many possible correct implant sizes. The group of possible sizes may be reduced through two strategies reducing mean square distance error between the implant and the intramedullary canal. The first strategy minimizes the mean square error (MSE) or other mathematical error metric of the distance between both medial and lateral sides of the implant and the intramedullary canal. The second strategy minimizes the MSE of the distance between the lateral side of the implant and the intramedullary canal").
Regarding claim 5, Shoham, Mahfouz, and Crawford teach all the features with respect to claim 1 as outlined above. Further, Mahfouz teaches that the method of claim 1, wherein the step of 3- dimensionally aligning includes performing a fluoro-CT merge (See Mahfouz: Fig. 24, and [0162], "In 3D-to-2D registration, the objective is to align a 3D surface to each frame of a monoplane fluoroscopic sequence or X-Ray image set (see FIG. 24). The 3D model is the surface mesh model for patient anatomy generated from preoperative imaging. The pose of the 3D model for all the frames in the sequence may be determined by optimization of an energy function. The energy function may consist of an edge score term, an intensity score term, a mis- alignment term, and a collision detection term. The edge score term and intensity score term show how well the projections of the 3D model fit to the fluoroscopic image with respect to edges and intensity, respectively. The mis-alignment term and collision detection term penalize misalignment and collision between neighboring bones in the same frame. Other factors may be introduced to the energy function to utilize a priori information, such as relative pose of multiple anatomies (pelvis and femur for example), known hardware or any other factors relevant to fitting optimization").
Regarding claim 6, Shoham, Mahfouz, and Crawford teach all the features with respect to claim 1 as outlined above. Further, Mahfouz teaches that the method of claim 1, further comprising:
receiving the optimal A-P and lateral x-ray images based on the determined 3- dimensional position and orientation of the imaging arm (See Mahfouz: Figs. 80-81, and [0163], "The registration process may run on software (e.g., a program) that prompts the user for input. For example, the software may require the user to identify landmarks on the image that correspond to landmarks on the 3D surface of the bone or implant. These correspondences may be used for an initial alignment of the model to the 2D image by optimizing the pose of the 3D model to minimize a cost function of the distance of the projected points to the selected points. The pose may be any or all of translation in x, y, z or rotations around the x-, y- and z- axes. The software may optionally also optimize to find the focal length of the camera (or other image taker) if it is unknown. This initial guess may then be used as an input into a refinement optimization step that may further update the pose to minimize an image based scoring function, which may use some metric between an image generated by projection of the 3D model onto the image plane and the original fluoroscopy or X-ray image. The metric may be derived directly from image information-edges, textures, intensities. The output of this optimization is the final pose of the 3D model that reflects the pose of the bone that optimally aligns the projection of the bone with the image data. Alternatively, the second optimization step may be run until a sufficiently satisfactory pose is found. The methods of 3D-to-2D registration are applicable to both pre-op reconstruction and intraoperative navigation (see FIGS. 25, 26). Several constraints may be placed if multiple objects are being registered to the same image. For example, the acetabular component will only be placed inside (or very near) to the acetabulum of the pelvis. This information may be used to constrain the allowed pose of the acetabulum during registration to the image. This technique is applicable whenever objects may have some known relative position. Further examples include femur to pelvis, femoral stem to femur");
identifying an additional vertebral body contained in the received optimal A-P and lateral X-ray images (See Shoham: Fig. 58, and [0202], "In accordance with the instant disclosure, 3D landmarks may be extracted from calibrated intraoperative images and may be used to calculate relevant surgical axes and dimensions. In the context of a pelvis, this may include the right and left ASIS and the pubic tubercle points to compute the anterior posterior plane, SI, anterior-posterior (AP) and medial-lateral (ML) directions and/or the anatomical acetabular cup center and dimensions. A surgical planning interface may then be presented to a user that allows selection of desired implant sizes and orientations (see FIG. 58)"; and Fig. 55 and [0076], "FIG. 55 is an exemplary flow diagram depicting an exemplary process for identifying three dimensional landmarking from "n" number of two dimensional stereo images, in accordance with the instant disclosure");
retrieving a 3-dimensional model of the identified additional vertebral body from the storage device (See Mahfouz: Figs. 74-76, and [0157], "The basis for cartilage estimation may be a statistical model that contains a mean cartilage template and uses information from the segmented femur and tibia models to locally deform the mean cartilage template. The mean cartilage template may be the mean cartilage thickness calculated from a database of manually segmented cartilage models. Each thickness value has an index associated with it, corresponding to a point on the bone atlas, which is used to localize that value. When adding the mean template to a new bone model, each point on the bone may be warped outward along the normal direction a distance corresponding to the mean thickness from the template at that location. The mean cartilage template may be adjusted only when the femoral and tibial cartilage overlap. In this case the cartilage thickness may be reduced globally by a small factor and at areas of overlap by a larger factor. This process iterates until there are no areas of overlap");
3-dimensionally aligning the retrieved 3-dimensional model against the received optimal A-P and lateral x-ray images (See Mahfouz: Fig. 24, and [0162], "In 3D-to-2D registration, the objective is to align a 3D surface to each frame of a monoplane fluoroscopic sequence or X-Ray image set (see FIG. 24). The 3D model is the surface mesh model for patient anatomy generated from preoperative imaging. The pose of the 3D model for all the frames in the sequence may be determined by optimization of an energy function. The energy function may consist of an edge score term, an intensity score term, a mis-alignment term, and a collision detection term. The edge score term and intensity score term show how well the projections of the 3D model fit to the fluoroscopic image with respect to edges and intensity, respectively. The mis-alignment term and collision detection term penalize misalignment and collision between neighboring bones in the same frame. Other factors may be introduced to the energy function to utilize a priori information, such as relative pose of multiple anatomies (pelvis and femur for example), known hardware or any other factors relevant to fitting optimization");
determining the 3-dimensional position and orientation of the imaging arm for taking optimal A-P and lateral x-ray images for the identified additional vertebral body based on the aligned 3-dimensional model of the additional vertebral body (See Mahfouz: Figs. 38-39, and [0182], "FIGS. 38 and 39 show two different views in AP and Judet with the image target, reference piece, and tracking device/sensor in position in respective radiographic images and the result of using these radiographic images to construct and register corresponding 3D virtual models. The assembly (e.g., image target, reference piece, and tracking device/sensor) may be mounted to a patient bone in a rigid manner. This mounting may be performed percutaneously or using intra-incision fixation. The reference piece may be designed to facilitate this fixation. In an alternate exemplary embodiment of a reference piece, this may entail having at least two holes designed to allow surgical pins to pass therethrough, with the pins being configured to lock to the reference piece using conventional methods, such as, without limitation, utilization of set screws or similar devices. Because it may be desirable to guide the placement of certain femoral components during a reconstructive surgical procedure, the assembly may also be rigidly fixed to the femur, as shown in FIG. 40. It should be understood that, in view of the foregoing disclosure, one skilled in the art will understand that the exemplary assembly or any components thereof may be mounted to one or more bones of a patient and potentially utilized to register and/or create 3D virtual models of a patient's bone(s) as part of a surgical procedure and, optionally, as part of a surgical navigation system to be used during a surgical procedure"; and Figs. 42-43, [0183], "The orientations of the tracking device/sensor (e.g., and IMU) and the patient anatomy may both be transformed to the radiographic image space and registered together. This process may entail a first 3D-to-2D registration step for registering the patient anatomy to the image plane. Then a second 3D-to-2D registration step for aligning the reference assembly (image target, reference piece, and tracking device/sensor). Once the registration is completed, the relative location and orientation of the tracking device to the anatomy becomes known. At this point, the tracking device may be used to track the patient's bone segment. This step is outlined in FIGS. 42 and 43").
Regarding claim 7, Shoham, Mahfouz, and Crawford teach all the features with respect to claim 1 as outlined above. Further, Mahfouz teaches that the method of claim 1, prior to receiving test images, further comprising deriving the 3- dimensional model from a 3-dimensional scan of the patient (See Mahfouz: Fig. 2, and [0105], "outlines an exemplary workflow of an exemplary navigation configuration utilizing a real-time tracking system and 2D imaging. The navigation system configuration outlined may require pre-operative imaging for 3D surface creation of pelvis and/or femur from one or more radiographic images, which is performed in the Pre- operative Reconstruction module. Associated with the 3D models are anatomical landmarks, defining anatomical sizing and reference coordinate system(s). The 3D anatomical models may then be input into a pre-operative surgical planning module, where the acetabular and/or femoral replacement components are virtually positioned. lntraoperatively, a first reference IMU/position sensor assembly (sensor, image target and reference piece), including radio opaque features distributed in a known orientation is attached to a patient pelvis or femur being navigated; a second IMU/position sensor is attached to the tool being tracked. A single 2D X-ray or fluoroscopic image may be acquired and adjusted to correct for any image distortion. Each intraoperative image contains at minimum the anatomy being navigated as well as a portion of the reference sensor assembly. Images are transmitted to a computer/tablet wirelessly or via some other suitable data transfer method. The navigation software module running on the computer uses inputs such as image(s), 3D anatomical model(s) and related information such as the surgical plan, implant templates, anatomical landmarks or any other data relevant to the procedure. The software may then perform a first 3D to 2D registration to align the 3D anatomy with the image. One way to accomplish this is first initializing the 3D to 2D registration process via landmark-based registration, where 3D anatomical landmarks on the 3D anatomy are registered to corresponding 2D landmarks on the image by adjusting the pose of the 3D bone so that the distance between the selected 2D landmarks on the image and the location of the 3D landmarks after projection onto the 2D image is minimized. A second registration step may be performed, where information from the image (detected edges, contours, regions, gradient, and/or texture information) is used to further adjust the 3D position and orientation of the 3D model so that a projection of the model onto the image plane is optimized based on a minimum error or maximum correlation between projection and image information. In one exemplary embodiment, the image information may be calculated by first detecting edges in the image, then performing a distance transformation on the edge map image. A cost function, used in the optimization step, may then calculate, by creating an off-screen projection of the 3D model at the current position and orientation (a "pose"), edge and gradient information from this image. A scoring function may then calculate as the sum of the pixel-wise product of the two images plus the sum of the absolute value of pixel-wise dot products between the two gradient directions (gradient directions of the acquired image and gradient directions of the projected image). The first reference sensor assembly may be registered to patient anatomy through registration of the radio-opaque features of the assembly with the 2D image. This registration allows merging of the patient preoperative coordinate frame with intraoperative imaging coordinate frame, and the tracking sensor coordinate frame. Upon completion of certain steps, real-time intraoperative guidance may be achieved by tracking instrumentation in reference to patient anatomy to achieve the desired surgical target. Additional X-ray or fluoroscopic image(s) may be taken upon placement of the trials and/or final implants to measure final implant placement, leg offset and leg length via yet another registration step of anatomy to images and components to images. In addition, a distance measuring device may be used to capture distance between reference and instrument sensors, which then may be utilized to capture relative translation between both sensors").
Regarding claim 8, Shoham, Mahfouz, and Crawford teach all the features with respect to claim 1 as outlined above. Further, Mahfouz teaches that the method of claim 1, further comprising:
tracking the position and orientation of the imaging arm through navigation markers (See Mahfouz: Fig. 4, and [0107], "In yet another exemplary configuration of the overall system, image-based real-time intraoperative navigation system is utilized without preoperative imaging or planning. FIG. 4 outlines the workflow of this exemplary configuration. lntraoperatively, a reference IMU sensor assembly with radio opaque features distributed in a known configuration is attached to the patient pelvis or femur being navigated. An additional IMU sensor is attached to the tool being tracked. One or more x-ray/fluoroscopy images of the pelvis and femoral anatomy are acquired. Each image should contain one of the anatomies being navigated as well as at least a sufficient part of the reference sensor assembly for registration. For example AP, judet RPO and/or judet LPO may be adequate images. Images can be transmitted to a computer wirelessly or via any storage media, such as USB or any other suitable data transfer method. The navigation software module uses the images and processes them to calculate a calibration between each of the images by extracting the relative orientation and position of the rigidly fixed reference assembly containing radio opaque features in each the acquired shots via 3D to 2D registration of the assembly to each of the images. On each image, one or more anatomical landmarks may be identified through an automated or semi-automated process. From the set of calibrated images and the located landmarks, multi-view camera geometry principles may be used for creation of 3D coordinates for each of the landmarks identified in 2 or more of the images. For example, for the pelvis landmarks may include the right and left Anterior-Superior IIliac Spine, right and left Pubic Tubercle Points and for the femur, the femoral head center and center of the femoral IM canal are calculated. The landmarks are then utilized to calculate the 3D surgical coordinate system(s) used for planning the procedure. For example, the anterior pelvic plane for the pelvis and the anatomical axis and femoral neck axis for the femur. Those surgical axes are then utilized for measurement of implant placement and the sizing of the acetabular cup and femoral stem. The orientation of the reference sensor is registered to generated landmarks and surgical axes via its known position and orientation relative to the reference assembly's fiducial markers. Upon completion of this step, real-time intraoperative guidance can be achieved by tracking instrumentation relative to the patient anatomy to enable placement of the components according to a defined surgical target. Tracking of instruments is performed by a second IMU that is attached to each instrument as it is being used in the surgical procedure. Additional, though optional, fluoroscopy images can be captured upon placement of the trials and final implants to measure final implant placement, leg offset and leg length. In addition, a distance measuring device can be used to capture distance between reference and instrument sensors, which then may be utilized to capture relative translation between both sensors"); and
displaying in a display device a graphical representation of the extent of the imaging arm alignment relative to the optimal 3-dimensional position and orientation (See Mahfouz: Fig. 43, and [0191], "The software program of the surgical navigation computer provides a graphical user interface (associated with the surgical navigation system) that may display virtual models of the patient's pelvis and a virtual model of the surgical tool in question, in this case a cup reamer (the virtual model of the patient's pelvis having already been completed pursuant to the virtual templating step, and the virtual model of the cup reamer or other surgical tool having been previously loaded into the system for the particular cup reamer and other surgical tools that may be utilized), and may update the orientation of the pelvis and surgical tool in real time via the display providing position and orientation information to the surgeon. Rather than using a display, the instant system may include surgical devices having indicator lights indicating to the surgeon whether the reamer is correctly oriented and, if not, what direction(s) the reamer needs to be repositioned to correctly orient the reamer consistent with the pre-operative planning After resurfacing using the cup reamer is complete, the IMU may be removed from the cup reamer and fixed rigidly to a cup inserter with a known orientation relative to the inserter direction. The cup inserter may then be utilized to place the cup implant, with the IMUs continuing to provide acceleration feedback that the software utilizes to calculate position to provide real time feedback as to the position of the pelvis with respect to the cup inserter. To the extent that holes are drilled into the pelvis before or after cup positioning, the IMU (optionally previously mounted to a registration tool) may be rigidly fixed to a surgical drill to ensure the correct orientation of the drill with respect to the pelvis. An optional analogous registration tool and set of IMUs may be used with the software system to assist with placement of the femoral stem component").
Regarding claim 9, Shoham, Mahfouz, and Crawford teach all the features with respect to claim 8 as outlined above. Further, Shoham and Mahfouz teach that the method of claim 8, wherein the step of displaying includes:
displaying a graphical representation of an optimal position and orientation of the imaging arm on a coordinate system (See Mahfouz: Fig. 43, and [0193], "The software program, as mentioned beforehand, provides a display allowing a surgeon to view virtual models of the patient's femur and of the surgical tool in question, in this case a surgical saw (the virtual model of the patient's femur having already been completed pursuant to the virtual templating step, and the virtual model of the surgical saw or other surgical tool having been previously loaded into the system for the particular surgical saw and other surgical tools that may be utilized), and is configured to update the orientation of the femur and surgical tool in real time via the display providing position and orientation information to the surgeon. Rather than using a display, the instant system may include surgical devices having indicator lights indicating to the surgeon whether the surgical saw is correctly oriented and, if not, what direction(s) the surgical saw needs to be repositioned to correctly orient the surgical saw to make the correct bone cuts consistent with the pre-operative planning. After making the requisite bone cuts, the first IMU may be removed from the surgical saw and fixed rigidly to a reamer (to correctly ream the intramedullary canal) and thereafter mounted to a femoral stem inserter with a known orientation relative to the inserter direction. The stem inserter may then be utilized to place the femoral stem implant within the reamed intramedullary canal, with the IMUs continuing to provide feedback that the software utilizes to calculate positions and orientations of the femur and stem inserter in real time and display the virtual models of the femur and stem inserter, relative to one another in real time, via the display so that the surgeon can visualize the relative position and orientation of the surgical instrument relative to patient anatomy without requiring a direct line of sight to the surgical site");
displaying a graphical representation of a current position and orientation of the imaging arm on the same coordinate system (See Shoham: Fig. 5, and [0006], "One such device is disclosed in U.S. Pat. No. 6,226,548. This device combines a navigation system, a bone mounted apparatus, and surgical tools that communicate with the navigation system. This apparatus primarily consists of a clamp that attaches to the patient's spine and extends outward forming a reference arc bearing emitters or a tracking means. All the surgical tools used in this procedure are fitted with emitters or a tracking means similar to the reference arc. The surgical suite is fitted with a navigation system capable of recognizing the emitters or tracking means of the reference arc and surgical tools, a computer system for interpreting the location of the tools, and a video display for the surgeon. After surgically placing the clamp and reference arc on the patient a CT or MRI is taken creating a three-dimensional image of the patient with the attached device. When the patient is in place in the surgical suite with the attached reference arc the navigation system locates the arc and the surgical tools and displays them, relative to each other, on the three-dimensional CT scan");
continuously updating the location of the graphical representation of the current position of the imaging arm as the imaging arm is being moved (See Mahfouz: Fig. 71, and [0152], "Referencing FIG. 71, as further part of the bone and soft tissue reconstruction substep 22 (see FIG. 59), contact maps for the femur and tibia may be created during deep knee bend. For a single subject, both femur and tibia may be assigned vertex correspondence to the respective bone atlases. The pose of the femur relative to the tibia may be updated at each flexion angle. At each pose, the vertices of the femur and tibia belonging to the contact regions may be determined based on proximity to the articulating bone. Performing this analysis across multiple subjects allows for creation of a probability map on each bone, at each flexion angle, of contact regions").
Regarding claim 10, Shoham, Mahfouz, and Crawford teach all the features with respect to claim 9 as outlined above. Further, Mahfouz teaches that the method of claim 9, wherein the step of continuously displaying includes:
displaying a circle in the center of a coordinate system as the graphical representation of the optimal position of the imaging arm (See Mahfouz: Fig. 57, and [0202], "In accordance with the instant disclosure, 3D landmarks may be extracted from calibrated intraoperative images and may be used to calculate relevant surgical axes and dimensions. In the context of a pelvis, this may include the right and left ASIS and the pubic tubercle points to compute the anterior posterior plane, SI, anterior-posterior (AP) and medial-lateral (ML) directions and/or the anatomical acetabular cup center and dimensions. A surgical planning interface may then be presented to a user that allows selection of desired implant sizes and orientations (see FIG. 58)");
varying the size of the graphical representation of the current position of the imaging arm as the imaging arm moves in either X, Y or Z direction (See Mahfouz: Fig. 35, and [0180], "An exemplary image target in accordance with the instant disclosure may include one or more beads, that may be embedded within a radio transparent or radio translucent material, that may have a known shape and size. By way of example, a known size may comprise a sphere having a 9.4 mm diameter. The beads may be arranged in an asymmetric pattern along a non- planar surface so that the precise configuration of the beads is known to facilitate identification and registration of the image target in the acquired radiography images. The image target may comprise a bead jig, to hold and retain the beads, and may allow for rotation (e.g., between zero and 180 degrees) with respect to a tracking device, thereby allowing the beads to fit in predetermined image frames. The number of beads may vary, but preferably at least four beads are utilized that do not all lie within the same plane of once mounted to the bead jig. A greater number of beads may provide for greater redundancy, for example 5-20 beads. FIG. 35 shows an exemplary bead jig that includes an asymmetrical design pattern in accordance with the instant disclosure when viewed from different orthogonal perspectives. The asymmetric design helps reduce the chance that the beads will overlap with one another across differing views of the radiographic images taken while the bead jig is within the field of view").
Regarding claim 11, Shoham, Mahfouz, and Crawford teach all the features with respect to claim 8 as outlined above. Further, Mahfouz teaches that the method of claim 8, wherein the step of displaying includes displaying graphical representation of how closely the imaging arm is aligned with the optimal 3-dimensional position and orientation of the imaging arm relative to the identified vertebral body to be imaged (See Mahfouz: Fig. 80, and [0142], "In an exemplary implant placement step for a distal fixation femoral stem, based on surgeon preferred surgical technique and previously calculated anatomical landmarks, the initial implant position may be determined/chosen for all relevant implanted components. A resection plane may then be created to simulate the proximal femur osteotomy and the implant fit may be assessed. Fit assessment may be conducted by analyzing the cross sections of the aligned implant and femur intramedullary canal at varying levels along the implant axis. The implant may be aligned to the femur by aligning the implant axis to the anatomic femur axis then translating the implant so that the neck of the implant is in the general location of the proximal femur neck. The implant may then be rotated about the anatomic femur axis to achieve desired anteversion").
Regarding claim 12, Shoham, Mahfouz, and Crawford teach all the features with respect to claim 1 as outlined above. Further, Mahfouz and Crawford teach that the method of claim 1, further comprising: continuously tracking the position of the imaging arm through navigation markers (See Mahfouz: Fig. 43, and [0185], "Referring to FIG. 43, the relationship between the tracking device and the radio-opaque features of the image target are known to the system. The radio- opaque features may be embedded or attached to a secondary device attaching to the tracking device. The transformation from the fiducial marker locations to the orientation of the tracking device is defined as T.sub.iF, i=1, 2"); and
automatically sending instructions to the imaging device based on the determined 3- dimensional position and orientation of the imaging arm (See Mahfouz: Fig. 43, and [0185], "The transformation from the 3D locations of the radio-opaque features to the 2D radiography image is defined as T.sub.lF for the radio-opaque features on the femur and T.sub.lP for the radio-opaque features on the pelvis. The transformation to determine the orientation of the tracking device 1 attached to the femur based on the 2D radiography image is given as T.sub.1FxT.sub.lF, and the orientation of the tracking device 2 attached to the pelvis based on the 2D radiography image is given as T.sub.2FxT.sub.lP. The transformation from the 3D patient bone models to the 2D radiography image are defined as T.sub.lFemur for the femur and T.sub.lPelvis for the pelvis. With these transformations, the orientation of the patient bones can be registered to the tracking devices attached to them"; and Fig. 80, and [0140], "In the context of automatic placement of the femoral stem using distal fixation, as shown in FIG. 80, the automatic landmarking may include definition of axes on the femur and the implant. With respect to the femur, the anatomical femoral axis (AFA) may be calculated, followed by the proximal anatomical axis (PAA). The proximal neck angle (PNA) may then be calculated, which is defined as the angle between the AFA and PNA. With respect to the femoral implant, the implant axis is along the length of the implant stem and the implant neck axis is along the length of the implant neck. Similar to the PNA of the femur, the implant angle is defined as the angle between the implant axis and the implant neck axis. The implant may then be chosen that has an implant angle that may be closest to the PNA. The implant fitting angle (IFA) may then be defined as the intersection of the proximal anatomical axis with a vector drawn from the femoral head center at the chosen implant angle"),
wherein the step of registering the image device to the tracking subsystem is performed without the use of any radio-opaque markers (See Crawford: Figs. 21A-D, and [0217]. “In some embodiments, the robot 15 then will move to the desired position. In some embodiments, if forceful resistance beyond a pre-set tolerance is exceeded, the robot 15 will halt. In some further embodiments, the robot 15 can hold the guide tube 50 at the desired position and strike angle to allow the surgeon to insert a conventional screw or needle (for example, needle 7405, 7410 or biopsy needle 8110). In some embodiments, if tissues move in response to applied force or due to breathing, the movement will be tracked by optical markers 720, and the robot's position will automatically be adjusted”; and [0218], “As a further illustration of a procedure using an alternate guidance system, in some embodiments, the steps of an open screw insertion procedure utilizing an optical guidance system is described. In some embodiments, after surgical exposure, a targeting fixture 690 comprising a small tree of optical markers, for example, can be attached to a bony prominence in the area of interest. In some embodiments, conventional calibration procedures for image guidance can be utilized to establish the anatomy relative to the optical tracking system 3417 and medical images. For another example, the targeting fixture 690 can contain rigidly mounted, substantially permanent or detachable radio-opaque markers 730 that can be imaged with a CT scan. In some embodiments, the calibration procedures consistent with those stated for the calibration frame 700 can be utilized to establish the anatomy relative to the robot 15 and the medical image”. Note that some embodiments, the optical markers are used without the opaque marker, while other embodiments, both the optical markers and the opaque markers are used).
Regarding claim 13, Shoham, Mahfouz, and Crawford teach all the features with respect to claim 1 as outlined above. Further, Shoham, Mahfouz, and Crawford teach that a method of determining the 3- dimensional position and orientation of an imaging arm of an imaging device for taking optimal images of a body part (See Shoham: Fig. 5, and [0032], "FIG. 5 illustrates the registration system used to establish the position of the robot on the bone. Initially there is a pre-operative step 400. This step 400 consists of taking a three-dimensional scan 410 of the patient, such as a CT or MRI scan. A surgeon then performs pre-operative planning 420 on the three-dimensional scan. For example, if the procedure to be done is a fracture fixation, the surgeon will study the three-dimensional image and the condition of the bone, choose the proper implant from a database containing implants of all types and sizes based on the present application, and electronically position and insert the implant, the screw, or the like. This is known in the art, for example, as described in "Marching Cubes: a high resolution 3D surface reconstruction algorithm", W. E. Lorensen, H. E. Cline, Computer Graphics 21 (1987) 163-169 which is incorporated by reference. The parameters generated by the pre-operative planning 420 are stored in the control unit 10 for positioning the robot 30 during the actual surgical procedure"), the method comprising:
registering the imaging device to a tracking subsystem having one or more cameras configured to detect navigation markers located on the imaging device, wherein the navigation markers are optical markers (See Crawford: Figs. 1 and 34, and [0051], “In some further embodiments, the surgical robot 15 can also be used with existing conventional guidance systems. Thus, alternative conventional guidance systems beyond those specifically disclosed herein are within the scope and spirit of the invention. For instance, a conventional optical tracking system 3417 for tracking the location of the surgical device, or a commercially available infrared optical tracking system 3417, such as Optotrak® (Optotrak® is a registered trademark of Northern Digital Inc. Northern Digital, Waterloo, Ontario, Canada), can be used to track the patient 18 movement and the robot's base 25 location and/or intermediate axis location, and used with the surgical robot system 1. In some embodiments in which the surgical robot system 1 comprises a conventional infrared optical tracking system 3417, the surgical robot system 1 can comprise conventional optical markers attached to selected locations on the end-effectuator 30 and/or the surgical instrument 35 that are configured to emit or reflect light. In some embodiments, the light emitted from and/or reflected by the markers can be read by cameras and/or optical sensors and the location of the object can be calculated through triangulation methods (such as stereo-photogrammetry)”; and Figs. 21A-D, and [1096], “In some embodiments, when the region of the plate with the radio-opaque markers 730 is scanned intra-operatively or prior to surgery (for example, using a CT scanner), the CT scan contains both the medical images of the patient's bony anatomy, and spherical representations of the radio-opaque markers 730. In some embodiments, software is used to determine the locations of the centers of the markers 730 relative to the trajectories defined by the surgeon on the medical images. Because the pixel spacing of the CT scan can be conveyed within encoded headers in DICOM images, or can be otherwise available to a tracking software (for example, the robotic guidance software 3406), it can, in some embodiments, be possible to register locations of the centers of the markers 730 in Cartesian coordinates (in millimeters, for example, or other length units). In some embodiments, it can be possible to register the Cartesian coordinates of the tip and tail of each trajectory in the same length units”);
receiving, from the imaging device, test images (See Shoham: Fig. 5, and [0034], "(See Shoham: Fig. 5, and [0034], "Next, the patient is brought into the operating room, a small incision is made according to standard surgical practice at the site where clamp 40 is to be attached, and the clamp is attached to the selected bone using handles as described above, step 462, FIG. 5. Handles 210 are then removed from the clamp 40. An image referencing plate 800 (FIG. 6) is attached to clamp 40, step 465, FIG. 5, by receiving holes that receive connector pins 200. The image referencing plate 800 (FIG. 6) has three referencing markers 810 on it that show up very clear and precise in the C-arm image. The distance and angle between the referencing markers 810 are known such that the C-arm image can be calibrated in a secondary calibration step, step 465, to accurately represent actual size of the image. At least two, but preferably three C-arm images are taken of the patient with the attached clamp 40 and image referencing plate 800. These C-arm images are taken from different angles, preferably 0, 45, and 90 degrees, step 470, FIG. 5") including:
a first x-ray image of the body part (See Shoham: Fig. 5, and [0040], "In a further alternative according to the invention, intensity-based registration is achieved by comparing fluoroscopic images with simulated X-rays (digitally reconstructed radiographs, or DRR's) from an estimated position"; and [0034], "The distance and angle between the referencing markers 810 are known such that the C-arm image can be calibrated in a secondary calibration step, step 465, to accurately represent actual size of the image. At least two, but preferably three C- arm images are taken of the patient with the attached clamp 40 and image referencing plate 800. These C-arm images are taken from different angles, preferably 0, 45, and 90 degrees, step 470, FIG. 5"); and
a second x-ray image of the body part at a different angle than the first x-ray image (See Shoham: Fig. 5, and [0034], "Next, the patient is brought into the operating room, a small incision is made according to standard surgical practice at the site where clamp 40 is to be attached, and the clamp is attached to the selected bone using handles as described above, step 462, FIG. 5. Handles 210 are then removed from the clamp 40. An image referencing plate 800 (FIG. 6) is attached to clamp 40, step 465, FIG. 5, by receiving holes that receive connector pins 200. The image referencing plate 800 (FIG. 6) has three referencing markers 810 on it that show up very clear and precise in the C-arm image. The distance and angle between the referencing markers 810 are known such that the C-arm image can be calibrated in a secondary calibration step, step 465, to accurately represent actual size of the image. At least two, but preferably three C-arm images are taken of the patient with the attached clamp 40 and image referencing plate 800. These C-arm images are taken from different angles, preferably 0, 45, and 90 degrees, step 470, FIG. 5");
retrieving a 3-dimensional model of the body part from a storage device (See Mahfouz: Figs. 74-76, and [0157], "The basis for cartilage estimation may be a statistical model that contains a mean cartilage template and uses information from the segmented femur and tibia models to locally deform the mean cartilage template. The mean cartilage template may be the mean cartilage thickness calculated from a database of manually segmented cartilage models. Each thickness value has an index associated with it, corresponding to a point on the bone atlas, which is used to localize that value. When adding the mean template to a new bone model, each point on the bone may be warped outward along the normal direction a distance corresponding to the mean thickness from the template at that location. The mean cartilage template may be adjusted only when the femoral and tibial cartilage overlap. In this case the cartilage thickness may be reduced globally by a small factor and at areas of overlap by a larger factor. This process iterates until there are no areas of overlap"); 
aligning the retrieved 3-dimensional model against the test images (See Shoham: Fig. 5, and [0044], "After robot 30 is co-registered 500 and registered 600, its position is known relative to the patient's bone and therefore can move to align with the pre-operatively picked location such that the operation can virtually take place on the control unit. The user selects a pre-operatively planned location and task from step 420 by use of a joystick, mouse, touch screen, or the like, step 710. The Robot 30 responds and moves sleeve 60 into position, step 720, such that when the user inserts a surgical tool 70 through the opening in the sleeve 60 the surgical tool 70 will be precisely aligned with the location requiring the surgical procedure, step 730. The surgeon can then insert a selected surgical tool 70 and operate without opening the surgical site to see the placement of the surgical tool because the surgeon can verify the positioning of the surgical tool 70 on the control unit 10 and display 20. Thus operating percutaneously or in general open procedures, with a high degree of accuracy, low trauma, small incisions, low chance of infection, and minimal exposure to radiation. A further benefit of this system is that because the robot is miniature it can be freely attached to the bone of a patient and move with the body. Therefore, the robot system does not need a dynamic referencing device to maintain orientation with the body once it is registered. This creates a more precise and less complicated system that is versatile and user friendly as the surgeon can manipulate the patient into different surgical positions without disturbing the robot system");
determining a 3-dimensional position and orientation of the imaging arm for taking optimal A-P and lateral x-ray images based on the aligned 3-dimensional model (See Mahfouz: Figs. 38-39, and [0182], "FIGS. 38 and 39 show two different views in AP and Judet with the image target, reference piece, and tracking device/sensor in position in respective radiographic images and the result of using these radiographic images to construct and register corresponding 3D virtual models. The assembly (e.g., image target, reference piece, and tracking device/sensor) may be mounted to a patient bone in a rigid manner. This mounting may be performed percutaneously or using intra-incision fixation. The reference piece may be designed to facilitate this fixation. In an alternate exemplary embodiment of a reference piece, this may entail having at least two holes designed to allow surgical pins to pass therethrough, with the pins being configured to lock to the reference piece using conventional methods, such as, without limitation, utilization of set screws or similar devices. Because it may be desirable to guide the placement of certain femoral components during a reconstructive surgical procedure, the assembly may also be rigidly fixed to the femur, as shown in FIG. 40. It should be understood that, in view of the foregoing disclosure, one skilled in the art will understand that the exemplary assembly or any components thereof may be mounted to one or more bones of a patient and potentially utilized to register and/or create 3D virtual models of a patient's bone(s) as part of a surgical procedure and, optionally, as part of a surgical navigation system to be used during a surgical procedure"; and Figs. 42-43, [0183], "The orientations of the tracking device/sensor (e.g., and IMU) and the patient anatomy may both be transformed to the radiographic image space and registered together. This process may entail a first 3D-to-2D registration step for registering the patient anatomy to the image plane. Then a second 3D-to- 2D registration step for aligning the reference assembly (image target, reference piece, and tracking device/sensor). Once the registration is completed, the relative location and orientation of the tracking device to the anatomy becomes known. At this point, the tracking device may be used to track the patient's bone segment. This step is outlined in FIGS. 42 and 43").
Regarding claim 14, Shoham, Mahfouz, and Crawford teach all the features with respect to claim 13 as outlined above. Further, Mahfouz teaches that the method of claim 13, further comprising segmenting the body part in the test images (See Mahfouz: Fig. 17, and [0135], "Optimization may include determining the 3D model's shape and pose parameters from a sequence of monoplane fluoroscopic X-ray images, as shown in FIG. 17. Optimization may be based on a novel energy function, which combines the edge, region, homogeneity, and multi-body registration score to measure the similarity between the 3D model and the 2D X-ray image, as shown in Table 1. The hybrid energy function requires neither time-consuming DRR generation nor error-prone 2D segmentation"), wherein the step of 3-dimensionally aligning includes 3- dimensionally aligning the retrieved 3- dimensional model against the segmented body part (See Mahfouz: Fig. 81, and [0145], "When using automatic placement of the femoral stem using press fit, three contacts, and the calculated anatomical landmarks, as shown in FIG. 81, an implant sizing step may determine/estimate the appropriate implant size for pelvis and femoral components. The implant size may be chosen by aligning the implant to the femur by aligning the implant axis to the anatomic femur axis. The implant may then be rotated to align its neck axis with the femoral neck axis. The implant may then be translated to be in an anatomically proper position within the proximal femur. Thereafter, the system may move forward to an implant placement step").
Regarding claim 15, Shoham, Mahfouz, and Crawford teach all the features with respect to claim 13 as outlined above. Further, Mahfouz teaches that the method of claim 13, wherein the step of aligning includes scaling the size of the 3- dimensional model of the body part to correspond to the body part contained in the test images (See Mahfouz: Fig. 81, and [0146], "In an exemplary implant placement step for a press fit femoral stem, based on surgeon preferred surgical technique and previously calculated anatomical landmarks, the initial implant position may be determined/chosen for all relevant implanted components. A resection plane may be created to simulate the proximal femur osteotomy and the implant fit may be assessed. Fit assessment may be conducted by analyzing a contour of the implant and femur intramedullary canal. The contour may be created by intersecting the intramedullary canal with a plane normal to both anatomical axis and femoral neck axis, passing through the point of intersection of the anatomical axis and femur neck axis, producing a contour. When the implant and intramedullary canal contours are generated, only the implants with widths less than the intramedullary canal width at the same location are kept, resulting in many possible correct implant sizes. The group of possible sizes may be reduced through two strategies reducing mean square distance error between the implant and the intramedullary canal. The first strategy minimizes the mean square error (MSE) or other mathematical error metric of the distance between both medial and lateral sides of the implant and the intramedullary canal. The second strategy minimizes the MSE of the distance between the lateral side of the implant and the intramedullary canal").
Regarding claim 16, Shoham, Mahfouz, and Crawford teach all the features with respect to claim 13 as outlined above. Further, Mahfouz teaches that the method of claim 13, wherein the step of 3-dimensionally aligning includes performing a fluoro-CT merge (See Mahfouz: Fig. 24, and [0162], "In 3D-to-2D registration, the objective is to align a 3D surface to each frame of a monoplane fluoroscopic sequence or X-Ray image set (see FIG. 24). The 3D model is the surface mesh model for patient anatomy generated from preoperative imaging. The pose of the 3D model for all the frames in the sequence may be determined by optimization of an energy function. The energy function may consist of an edge score term, an intensity score term, a mis- alignment term, and a collision detection term. The edge score term and intensity score term show how well the projections of the 3D model fit to the fluoroscopic image with respect to edges and intensity, respectively. The mis-alignment term and collision detection term penalize misalignment and collision between neighboring bones in the same frame. Other factors may be introduced to the energy function to utilize a priori information, such as relative pose of multiple anatomies (pelvis and femur for example), known hardware or any other factors relevant to fitting optimization").
Regarding claim 17, Shoham, Mahfouz, and Crawford teach all the features with respect to claim 13 as outlined above. Further, Mahfouz teaches that the method of claim 13, prior to receiving test images, further comprising deriving the 3- dimensional model from a 3-dimensional scan of the patient (See Mahfouz: Fig. 2, and [0105], "outlines an exemplary workflow of an exemplary navigation configuration utilizing a real-time tracking system and 2D imaging. The navigation system configuration outlined may require pre-operative imaging for 3D surface creation of pelvis and/or femur from one or more radiographic images, which is performed in the Pre- operative Reconstruction module. Associated with the 3D models are anatomical landmarks, defining anatomical sizing and reference coordinate system(s). The 3D anatomical models may then be input into a pre-operative surgical planning module, where the acetabular and/or femoral replacement components are virtually positioned. lntraoperatively, a first reference IMU/position sensor assembly (sensor, image target and reference piece), including radio opaque features distributed in a known orientation is attached to a patient pelvis or femur being navigated; a second IMU/position sensor is attached to the tool being tracked. A single 2D X-ray or fluoroscopic image may be acquired and adjusted to correct for any image distortion. Each intraoperative image contains at minimum the anatomy being navigated as well as a portion of the reference sensor assembly. Images are transmitted to a computer/tablet wirelessly or via some other suitable data transfer method. The navigation software module running on the computer uses inputs such as image(s), 3D anatomical model(s) and related information such as the surgical plan, implant templates, anatomical landmarks or any other data relevant to the procedure. The software may then perform a first 3D to 2D registration to align the 3D anatomy with the image. One way to accomplish this is first initializing the 3D to 2D registration process via landmark-based registration, where 3D anatomical landmarks on the 3D anatomy are registered to corresponding 2D landmarks on the image by adjusting the pose of the 3D bone so that the distance between the selected 2D landmarks on the image and the location of the 3D landmarks after projection onto the 2D image is minimized. A second registration step may be performed, where information from the image (detected edges, contours, regions, gradient, and/or texture information) is used to further adjust the 3D position and orientation of the 3D model so that a projection of the model onto the image plane is optimized based on a minimum error or maximum correlation between projection and image information. In one exemplary embodiment, the image information may be calculated by first detecting edges in the image, then performing a distance transformation on the edge map image. A cost function, used in the optimization step, may then calculate, by creating an off-screen projection of the 3D model at the current position and orientation (a "pose"), edge and gradient information from this image. A scoring function may then calculate as the sum of the pixel-wise product of the two images plus the sum of the absolute value of pixel-wise dot products between the two gradient directions (gradient directions of the acquired image and gradient directions of the projected image). The first reference sensor assembly may be registered to patient anatomy through registration of the radio-opaque features of the assembly with the 2D image. This registration allows merging of the patient preoperative coordinate frame with intraoperative imaging coordinate frame, and the tracking sensor coordinate frame. Upon completion of certain steps, real-time intraoperative guidance may be achieved by tracking instrumentation in reference to patient anatomy to achieve the desired surgical target. Additional X-ray or fluoroscopic image(s) may be taken upon placement of the trials and/or final implants to measure final implant placement, leg offset and leg length via yet another registration step of anatomy to images and components to images. In addition, a distance measuring device may be used to capture distance between reference and instrument sensors, which then may be utilized to capture relative translation between both sensors").
Regarding claim 18, Shoham, Mahfouz, and Crawford teach all the features with respect to claim 13 as outlined above. Further, Mahfouz teaches that the method of claim 13, further comprising:
tracking the position and orientation of the imaging arm through navigation markers (See Mahfouz: Fig. 4, and [0107], "In yet another exemplary configuration of the overall system, image-based real-time intraoperative navigation system is utilized without preoperative imaging or planning. FIG. 4 outlines the workflow of this exemplary configuration. lntraoperatively, a reference IMU sensor assembly with radio opaque features distributed in a known configuration is attached to the patient pelvis or femur being navigated. An additional IMU sensor is attached to the tool being tracked. One or more x-ray/fluoroscopy images of the pelvis and femoral anatomy are acquired. Each image should contain one of the anatomies being navigated as well as at least a sufficient part of the reference sensor assembly for registration. For example AP, judet RPO and/or judet LPO may be adequate images. Images can be transmitted to a computer wirelessly or via any storage media, such as USB or any other suitable data transfer method. The navigation software module uses the images and processes them to calculate a calibration between each of the images by extracting the relative orientation and position of the rigidly fixed reference assembly containing radio opaque features in each the acquired shots via 3D to 2D registration of the assembly to each of the images. On each image, one or more anatomical landmarks may be identified through an automated or semi-automated process. From the set of calibrated images and the located landmarks, multi-view camera geometry principles may be used for creation of 3D coordinates for each of the landmarks identified in 2 or more of the images. For example, for the pelvis landmarks may include the right and left Anterior-Superior IIliac Spine, right and left Pubic Tubercle Points and for the femur, the femoral head center and center of the femoral IM canal are calculated. The landmarks are then utilized to calculate the 3D surgical coordinate system(s) used for planning the procedure. For example, the anterior pelvic plane for the pelvis and the anatomical axis and femoral neck axis for the femur. Those surgical axes are then utilized for measurement of implant placement and the sizing of the acetabular cup and femoral stem. The orientation of the reference sensor is registered to generated landmarks and surgical axes via its known position and orientation relative to the reference assembly's fiducial markers. Upon completion of this step, real-time intraoperative guidance can be achieved by tracking instrumentation relative to the patient anatomy to enable placement of the components according to a defined surgical target. Tracking of instruments is performed by a second IMU that is attached to each instrument as it is being used in the surgical procedure. Additional, though optional, fluoroscopy images can be captured upon placement of the trials and final implants to measure final implant placement, leg offset and leg length. In addition, a distance measuring device can be used to capture distance between reference and instrument sensors, which then may be utilized to capture relative translation between both sensors"); and
displaying in a display device a graphical representation of the extent of the imaging arm alignment relative to the optimal 3-dimensional position and orientation (See Mahfouz: Fig. 43, and [0191], "The software program of the surgical navigation computer provides a graphical user interface (associated with the surgical navigation system) that may display virtual models of the patient's pelvis and a virtual model of the surgical tool in question, in this case a cup reamer (the virtual model of the patient's pelvis having already been completed pursuant to the virtual templating step, and the virtual model of the cup reamer or other surgical tool having been previously loaded into the system for the particular cup reamer and other surgical tools that may be utilized), and may update the orientation of the pelvis and surgical tool in real time via the display providing position and orientation information to the surgeon. Rather than using a display, the instant system may include surgical devices having indicator lights indicating to the surgeon whether the reamer is correctly oriented and, if not, what direction(s) the reamer needs to be repositioned to correctly orient the reamer consistent with the pre-operative planning After resurfacing using the cup reamer is complete, the IMU may be removed from the cup reamer and fixed rigidly to a cup inserter with a known orientation relative to the inserter direction. The cup inserter may then be utilized to place the cup implant, with the IMUs continuing to provide acceleration feedback that the software utilizes to calculate position to provide real time feedback as to the position of the pelvis with respect to the cup inserter. To the extent that holes are drilled into the pelvis before or after cup positioning, the IMU (optionally previously mounted to a registration tool) may be rigidly fixed to a surgical drill to ensure the correct orientation of the drill with respect to the pelvis. An optional analogous registration tool and set of IMUs may be used with the software system to assist with placement of the femoral stem component").
Regarding claim 19, Shoham, Mahfouz, and Crawford teach all the features with respect to claim 18 as outlined above. Further, Shoham and Mahfouz teach that the method of claim 18, wherein the step of displaying includes:
displaying a graphical representation of an optimal position and orientation of the imaging arm on a coordinate system (See Mahfouz: Fig. 43, and [0193], "The software program, as mentioned beforehand, provides a display allowing a surgeon to view virtual models of the patient's femur and of the surgical tool in question, in this case a surgical saw (the virtual model of the patient's femur having already been completed pursuant to the virtual templating step, and the virtual model of the surgical saw or other surgical tool having been previously loaded into the system for the particular surgical saw and other surgical tools that may be utilized), and is configured to update the orientation of the femur and surgical tool in real time via the display providing position and orientation information to the surgeon. Rather than using a display, the instant system may include surgical devices having indicator lights indicating to the surgeon whether the surgical saw is correctly oriented and, if not, what direction(s) the surgical saw needs to be repositioned to correctly orient the surgical saw to make the correct bone cuts consistent with the pre-operative planning. After making the requisite bone cuts, the first IMU may be removed from the surgical saw and fixed rigidly to a reamer (to correctly ream the intramedullary canal) and thereafter mounted to a femoral stem inserter with a known orientation relative to the inserter direction. The stem inserter may then be utilized to place the femoral stem implant within the reamed intramedullary canal, with the IMUs continuing to provide feedback that the software utilizes to calculate positions and orientations of the femur and stem inserter in real time and display the virtual models of the femur and stem inserter, relative to one another in real time, via the display so that the surgeon can visualize the relative position and orientation of the surgical instrument relative to patient anatomy without requiring a direct line of sight to the surgical site");
displaying a graphical representation of a current position and orientation of the imaging arm on the same coordinate system (See Shoham: Fig. 5, and [0006], "One such device is disclosed in U.S. Pat. No. 6,226,548. This device combines a navigation system, a bone mounted apparatus, and surgical tools that communicate with the navigation system. This apparatus primarily consists of a clamp that attaches to the patient's spine and extends outward forming a reference arc bearing emitters or a tracking means. All the surgical tools used in this procedure are fitted with emitters or a tracking means similar to the reference arc. The surgical suite is fitted with a navigation system capable of recognizing the emitters or tracking means of the reference arc and surgical tools, a computer system for interpreting the location of the tools, and a video display for the surgeon. After surgically placing the clamp and reference arc on the patient a CT or MRI is taken creating a three-dimensional image of the patient with the attached device. When the patient is in place in the surgical suite with the attached reference arc the navigation system locates the arc and the surgical tools and displays them, relative to each other, on the three-dimensional CT scan");
continuously updating the location of the graphical representation of the current position of the imaging arm as the imaging arm is being moved (See Mahfouz: Fig. 71, and [0152], "Referencing FIG. 71, as further part of the bone and soft tissue reconstruction substep 22 (see FIG. 59), contact maps for the femur and tibia may be created during deep knee bend. For a single subject, both femur and tibia may be assigned vertex correspondence to the respective bone atlases. The pose of the femur relative to the tibia may be updated at each flexion angle. At each pose, the vertices of the femur and tibia belonging to the contact regions may be determined based on proximity to the articulating bone. Performing this analysis across multiple subjects allows for creation of a probability map on each bone, at each flexion angle, of contact regions").
Regarding claim 20, Shoham, Mahfouz, and Crawford teach all the features with respect to claim 19 as outlined above. Further, Mahfouz teaches that the method of claim 19, wherein the step of continuously displaying includes:
displaying a circle in the center of a coordinate system as the graphical representation of the optimal position of the imaging arm (See Mahfouz: Fig. 57, and [0202], "In accordance with the instant disclosure, 3D landmarks may be extracted from calibrated intraoperative images and may be used to calculate relevant surgical axes and dimensions. In the context of a pelvis, this may include the right and left ASIS and the pubic tubercle points to compute the anterior posterior plane, SI, anterior-posterior (AP) and medial-lateral (ML) directions and/or the anatomical acetabular cup center and dimensions. A surgical planning interface may then be presented to a user that allows selection of desired implant sizes and orientations (see FIG. 58)");
varying the size of the graphical representation of the current position of the imaging arm as the imaging arm moves in either X, Y or Z direction (See Mahfouz: Fig. 35, and [0180], "An exemplary image target in accordance with the instant disclosure may include one or more beads, that may be embedded within a radio transparent or radio translucent material, that may have a known shape and size. By way of example, a known size may comprise a sphere having a 9.4 mm diameter. The beads may be arranged in an asymmetric pattern along a non- planar surface so that the precise configuration of the beads is known to facilitate identification and registration of the image target in the acquired radiography images. The image target may comprise a bead jig, to hold and retain the beads, and may allow for rotation (e.g., between zero and 180 degrees) with respect to a tracking device, thereby allowing the beads to fit in predetermined image frames. The number of beads may vary, but preferably at least four beads are utilized that do not all lie within the same plane of once mounted to the bead jig. A greater number of beads may provide for greater redundancy, for example 5-20 beads. FIG. 35 shows an exemplary bead jig that includes an asymmetrical design pattern in accordance with the instant disclosure when viewed from different orthogonal perspectives. The asymmetric design helps reduce the chance that the beads will overlap with one another across differing views of the radiographic images taken while the bead jig is within the field of view").
Regarding claim 21, Shoham, Mahfouz, and Crawford teach all the features with respect to claim 18 as outlined above. Further, Mahfouz teaches that the method of claim 18, wherein the step of displaying includes displaying graphical representation of how closely the imaging arm is aligned with the optimal 3-dimensional position and orientation of the imaging arm relative to the body part to be imaged (See Mahfouz: Fig. 80, and [0142], "In an exemplary implant placement step for a distal fixation femoral stem, based on surgeon preferred surgical technique and previously calculated anatomical landmarks, the initial implant position may be determined/chosen for all relevant implanted components. A resection plane may then be created to simulate the proximal femur osteotomy and the implant fit may be assessed. Fit assessment may be conducted by analyzing the cross sections of the aligned implant and femur intramedullary canal at varying levels along the implant axis. The implant may be aligned to the femur by aligning the implant axis to the anatomic femur axis then translating the implant so that the neck of the implant is in the general location of the proximal femur neck. The implant may then be rotated about the anatomic femur axis to achieve desired anteversion").
Regarding claim 22, Shoham, Mahfouz, and Crawford teach all the features with respect to claim 13 as outlined above. Further, Mahfouz and Crawford teach that the method of claim 13, further comprising:
continuously tracking the position of the imaging arm through navigation markers (See Mahfouz: Fig. 43, and [0185], "Referring to FIG. 43, the relationship between the tracking device and the radio-opaque features of the image target are known to the system. The radio- opaque features may be embedded or attached to a secondary device attaching to the tracking device. The transformation from the fiducial marker locations to the orientation of the tracking device is defined as T.sub.iF, i=1, 2"); and 
automatically sending instructions to the imaging device based on the determined 3- dimensional position and orientation of the imaging arm (See Mahfouz: Fig. 43, and [0185], "The transformation from the 3D locations of the radio-opaque features to the 2D radiography image is defined as T.sub.lF for the radio-opaque features on the femur and T.sub.lP for the radio-opaque features on the pelvis. The transformation to determine the orientation of the tracking device 1 attached to the femur based on the 2D radiography image is given as T.sub.1FxT.sub.lF, and the orientation of the tracking device 2 attached to the pelvis based on the 2D radiography image is given as T.sub.2FxT.sub.lP. The transformation from the 3D patient bone models to the 2D radiography image are defined as T.sub.lFemur for the femur and T.sub.lPelvis for the pelvis. With these transformations, the orientation of the patient bones can be registered to the tracking devices attached to them"; and Fig. 80, and [0140], "In the context of automatic placement of the femoral stem using distal fixation, as shown in FIG. 80, the automatic landmarking may include definition of axes on the femur and the implant. With respect to the femur, the anatomical femoral axis (AFA) may be calculated, followed by the proximal anatomical axis (PAA). The proximal neck angle (PNA) may then be calculated, which is defined as the angle between the AFA and PNA. With respect to the femoral implant, the implant axis is along the length of the implant stem and the implant neck axis is along the length of the implant neck. Similar to the PNA of the femur, the implant angle is defined as the angle between the implant axis and the implant neck axis. The implant may then be chosen that has an implant angle that may be closest to the PNA. The implant fitting angle (IFA) may then be defined as the intersection of the proximal anatomical axis with a vector drawn from the femoral head center at the chosen implant angle"),
wherein the step of registering the image device to the tracking subsystem is performed without the use of any radio-opaque markers (See Crawford: Figs. 21A-D, and [0217]. “In some embodiments, the robot 15 then will move to the desired position. In some embodiments, if forceful resistance beyond a pre-set tolerance is exceeded, the robot 15 will halt. In some further embodiments, the robot 15 can hold the guide tube 50 at the desired position and strike angle to allow the surgeon to insert a conventional screw or needle (for example, needle 7405, 7410 or biopsy needle 8110). In some embodiments, if tissues move in response to applied force or due to breathing, the movement will be tracked by optical markers 720, and the robot's position will automatically be adjusted”; and [0218], “As a further illustration of a procedure using an alternate guidance system, in some embodiments, the steps of an open screw insertion procedure utilizing an optical guidance system is described. In some embodiments, after surgical exposure, a targeting fixture 690 comprising a small tree of optical markers, for example, can be attached to a bony prominence in the area of interest. In some embodiments, conventional calibration procedures for image guidance can be utilized to establish the anatomy relative to the optical tracking system 3417 and medical images. For another example, the targeting fixture 690 can contain rigidly mounted, substantially permanent or detachable radio-opaque markers 730 that can be imaged with a CT scan. In some embodiments, the calibration procedures consistent with those stated for the calibration frame 700 can be utilized to establish the anatomy relative to the robot 15 and the medical image”. Note that some embodiments, the optical markers are used without the opaque marker, while other embodiments, both the optical markers and the opaque markers are used).
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612